Case: 20-20612       Document: 00516196200             Page: 1     Date Filed: 02/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                                       United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                                February 9, 2022
                                      No. 20-20612                               Lyle W. Cayce
                                                                                      Clerk

   Michael Geoffrey Peters,

                                                                  Plaintiff—Appellant,

                                           versus

   The Texas Department of Criminal Justice;
   Rabbi Dovid Goldstein; The Aleph Institute;
   Rabbi Shimon Lararoff; The Chabad Outreach;
   The State of Texas,

                                                               Defendants—Appellees.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:20-CV-3581


   Before Smith, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
          Michael Peters, Texas prisoner # 2019190, moves to proceed in forma
   pauperis (“IFP”) on appeal as a sanctioned litigant following the district
   court’s dismissal without prejudice, per 28 U.S.C. § 1915(g), of his 42 U.S.C.


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-20612      Document: 00516196200          Page: 2    Date Filed: 02/09/2022




                                    No. 20-20612


   § 1983 action. Peters’s speculative and conclusory arguments are insuffici-
   ent to make the showing required to avoid application of the three-strikes bar
   under § 1915(g). See Banos v. O’Guin, 144 F.3d 883, 884–85 (5th Cir. 1998);
   Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
          Peters’s motion to supplement the record is GRANTED. His
   motion for leave to proceed IFP on appeal is DENIED. For the same rea-
   sons, his appeal of the dismissal is frivolous and is DISMISSED. See 5th
   Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997).
          Peters is WARNED that frivolous, repetitive, or otherwise abusive
   filings will invite the imposition of other sanctions, which may include dis-
   missal, monetary sanctions, and restrictions on his ability to file pleadings in
   this court and any court subject to this court’s jurisdiction. See Coghlan v.
   Starkey, 852 F.2d 806, 817 n.21 (5th Cir. 1988) (per curiam).




                                          2